DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/15/2022.  Since the initial filing, claim 1 and 15-18 have been amended, and no claim shave been added or cancelled.  Thus, claims 1 and 15-18 are pending in the application.
In regards to the previous 112(f) objection, applicant has not addressed this objection and it is therefore maintained below.
In regards to the previous 103 rejections, applicant’s amendments fail to overcome the prior art and the rejections have been maintain, modified for the amendments, below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a brain wave measuring device” in claim 1.  Examiner is interpreting these limitation in light of the specification, paragraph 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2018/0133101) in view of Reiner (US 2008/0269652).
In regards to claim 1, Inada discloses a massage machine (massage machine 10, paragraph 42 line 2-3), comprising a main controller configured to control the massage machine (control unit 17), a setting change controller which is communicable with the main controller (artificial intelligence unit 51 connected to control unit 17, paragraph 2), wherein the setting change controller, when a massage is being executed, is configured to estimate an emotion of a person being treated (artificial intelligence unit 51 can determine feelings of user, paragraph 52 line 19-22), is configured to vocally output a question message (artificial intelligence unit may ask user a question to determine treatment, paragraph 27 line 1-5, paragraph 61) for asking the person being treated whether or not to perform, on the massage currently being executed, a setting change (artificial intelligence unit may ask user of they wish to change current treatment and affect said change, paragraph 73) that is in accordance with the emotion of the person being treated estimated by the emotion estimating portion (paragraph 54 and 56); is configured to transmit a command for executing the setting change to the main controller if a reply of the person being treated to the question message is one that accepts the setting change (artificial intelligence unit controls treatment, paragraph 56 and 57).
Inada does not teach a brain wave measuring device, arranged to measure brainwaves of a person being treated; wherein the emotion is estimated based on the brain waves measured by the brain wave measuring device an emotion of the person being treated, wherein the emotion of the person being treated is a trend in fatigue.
However, Reiner teaches a massage device chair 12 has roller system 16, paragraph 15), with a brain wave measuring device (biofeedback sensor may be EEG 44, paragraph 19), arranged to measure brain waves of a person being treated (paragraph 18 line 13-14 and paragraph 19), wherein the emotion is estimated based on the brain waves measured by the brain wave measuring device an emotion of the person being treated, wherein the emotion of the person being treated is a trend in fatigue (EEG used to determine mental state such as sluggishness, depression, paragraph 6 line 11-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada to have a brain wave measuring device, arranged to measure brainwaves of a person being treated; wherein the emotion is estimated based on the brain waves measured by the brain wave measuring device an emotion of the person being treated, wherein the emotion of the person being treated is a trend in fatigue as taught by Reiner as this is a known means of monitoring the status of a patient and adjusting stimulus in response to said state and carries the benefit of providing the user with a more objective evaluation of their status (Reiner: paragraph 8) and monitoring of these particular emotions would allow the device to respond directly to discomfort and track the effectiveness of the treatment.
While Inada does not explicitly discloses wherein the main controller, when the main controller receives the command for executing the setting change, is configured to perform a setting change process according to the received command for executing the setting change, wherein the setting change controller, when it is estimated that a fatigue that the person being treated is feeling is changed from a decreasing trend to an increasing trend, is configured to vocally output a question message asking if the massage could be stopped, when the person being treated made the positive reply, is configured to transmit a command for stopping the massage to the main controller, wherein the main controller, when the main controller receives the command for stopping the massage, is configured to stop the massage currently being executed, Inada discloses wherein the main controller (control unit 17) is configured to perform a setting change process according to received commands (paragraph 56-58) based on the setting change controller presenting a question to a user and receiving a reply (paragraph 73).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Inada to have the main controller, when the main controller receives the command for executing the setting change, is configured to perform a setting change process according to the received command for executing the setting change, wherein the setting change controller, when it is estimated that a fatigue that the person being treated is feeling is changed from a decreasing trend to an increasing trend, is configured to vocally output a question message asking if the massage could be stopped, when the person being treated made the positive reply, is configured to transmit a command for stopping the massage to the main controller, wherein the main controller, when the main controller receives the command for stopping the massage, is configured to stop the massage currently being executed as these limitations are contingent on input received from the user during operation of the device and it has been held that to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) MPEP 2111.04 II).
In regards to claim 15, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein the setting change controller, when it is estimated that the person being treated is feeling pain (Inada: device directly queries user regarding pain or satisfaction, paragraph 32), is configured to vocally output a question message asking if the strength of the massage could be lightened (Inada: paragraph 80 line 5-7), when the person being treated made the positive reply, is configured to transmit a command for lightening the strength of the massage to the main controller, wherein the main controller, when the main controller receives the command for lightening the strength of the massage, is configured to lighten the strength of the massage (Inada: paragraph 80 line 7-13).
In regards to claim 16, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein the setting change controller, when it is estimated that the person being treated is feeling discontent (Reiner: ability to detect or measure satisfaction or degree of relaxation, paragraph 6 line 17-19 and 22, requires ability to detect when these states are not present), is configured to vocally output a question message asking if the strength of the massage could be strengthened (Inada: device directly queries user regarding pain or satisfaction, paragraph 32), when the person being treated made the positive reply, is configured to transmit a command for strengthening the strength of the massage to the main controller, wherein the main controller, when the main controller receives the command for strengthening the strength of the massage, is configured to strengthen the strength of the massage (Inada: strength of massage changed in accordance with response, paragraph 83 line 9-18).
In regards to claim 17, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein the setting change controller, when it is estimated that the person being treated is feeling irritated (Reiner: EEG used to determine mental state such as irritability, paragraph 6 line 11-13), is configured to vocally output a question message asking if an operation of the massage could be changed over to a next operation, when the person being treated made the positive reply, is configured to transmit a command for performing a changeover of the operation of the massage to a next operation to the main controller, wherein the main controller, when the main controller receives the command for performing a changeover of the operation of the massage to a next operation, is configured to perform a changeover of the operation of the massage to a next operation (Inada: Inada: device directly queries user and device alters massage in response, paragraph 32).
In regards to claim 18, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein the setting change controller, when it is estimated that the degree of relaxation that the person being treated is feeling decreased, is configured to vocally output a question message asking if music could be played, when the person being treated made the positive reply, is configured to transmit a command for playing music to the main controller, wherein the main controller, when the main controller receives the command for playing music, is configured to play music (Reiner: interpreting music broadly as an ordering of tones or sounds as defined by the Merriam-Webster Dictionary device provides tones of selected frequency or multifrequency tones, paragraph 25, controller varies sound to optimize relaxed state of user, paragraph 28 and 31; Inada: device directly queries user, paragraph 32).
Response to Arguments
In regards to the arguments concerning claim 1, these arguments are not persuasive.  Applicant argues the definition of “fatigue” and the applicability of Reiner’s ability to detect said state.  Applicant argues that Reiner’s stated detection of “sluggishness or depression” as cited in the rejection above does not indicate fatigue.  Examiner disagrees.  While not an explicit disclosure of fatigue, sluggishness and depression are often symptomatic of fatigue and are considered by the Examiner as being indicative of such a state.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                        
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785